Citation Nr: 9909007	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for multiple sclerosis, 
to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for blurred vision.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran, who had active service from 
June 1966 to April 1970, appealed that decision.

As an initial matter, the Board would note that the initial 
claim that led to this current appeal, dated in August 1995, 
contained information that could reasonably be construed as a 
claim for nonservice-connected pension benefits.  In this 
regard, the veteran did serve during a time of war, and in 
the claim form, the veteran reported no net worth or income.  
To date the RO has not adjudicated a pension claim, and thus, 
to the extent necessary, this issue is referred back to the 
RO for action deemed appropriate.  Similarly, in his notice 
of disagreement received in July 1996, the veteran argued 
that he was also seeking service connection for peripheral 
neuropathy.  The RO has also not adjudicated a claim for 
service connection for peripheral neuropathy, and thus, to 
the extent necessary, this issue is also referred back to the 
RO for action deemed appropriate.

In addition, the veteran withdrew his claim for service 
connection for a brain tumor at the October 1998 hearing 
before the undersigned Member of the Board.  38 C.F.R. 
§ 20.204 (1998).  As such, the issues on appeal are limited 
to those listed on the first page of this decision.

The veteran's claims for service connection for multiple 
sclerosis, to include as due to exposure to Agent Orange, 
blurred vision and for PTSD are discussed in the REMAND 
portion of this decision following the ORDER below.

FINDINGS OF FACT

1.  Basal cell carcinoma is not a disease that can be 
presumed the result of exposure to Agent Orange.

2.  Basal cell carcinoma did not become manifest during 
service or become manifest to a compensable degree within one 
year following service.

3.  Competent medical evidence has not been submitted with 
the veteran's claim that would establish a nexus between the 
veteran's basal cell carcinoma and his active service or to 
any incident thereto, including possible exposure to Agent 
Orange.


CONCLUSION OF LAW

The veteran's claim for service connection for basal cell 
carcinoma, to include as due to exposure to Agent Orange, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  38 C.F.R. § 3.310(a) (1998); Black v. 
Brown, 10 Vet. App. 279 (1997).

However, the threshold question in any claim for VA benefits 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

With respect to a chronic disability subject to presumptive 
service connection, such as basal cell carcinoma, evidence 
that the chronic disorder was manifested to a compensable 
degree within the prescribed period is sufficient to 
establish evidence of the required nexus.  See Traut v. 
Brown, 6 Vet.App. 498, 502 (1994).  Basal cell carcinoma is 
presumed to have been incurred during service if such becomes 
manifest to a compensable degree within one year following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Under the provisions of 38 C.F.R. § 3.309(e) (1998), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (1998), shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  Further, according to 38 
C.F.R. § 3.307(a)(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at § 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Essentially, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(1998).  Secondly, the veteran must be diagnosed 
with one of a set number of diseases within certain specified 
periods.  38 C.F.R. §§ 3.307 (6), 3.309 (e) (1998).  Basal 
cell carcinoma, however, is not one of the diseases that have 
been deemed to be presumed the result of exposure to Agent 
Orange.

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

The veteran's central contention is that he now has basal 
cell carcinoma as a result of exposure to Agent Orange during 
his service in Vietnam.  The veteran's DD 214 does reflect 
that he served in Vietnam during the Vietnam War.

The record reflects that the veteran had basal cell carcinoma 
removed from his forehead and lips around 1990 or so.  The 
veteran informed a VA clinician of this history in April 1995 
and a VA examiner in September 1995.  The examiner who 
conducted the September 1995 VA examination diagnosed the 
veteran with a history of basal cell carcinoma, without 
current manifestations.

At his October 1998 hearing before the undersigned Member of 
the Board sitting at the RO, the veteran stated that he was 
first diagnosed with basal cell carcinoma in 1984.  The 
veteran further testified that physicians informed him that 
his basal cell carcinoma was a result of overexposure to the 
sun during his lifetime.  In addition, the veteran stated 
that he had sought out information that would establish a 
link between basal cell carcinoma and exposure to Agent 
Orange.

In light of the above evidence, the Board must find that this 
claim is not well grounded.  In this respect, the Board would 
note that the veteran's basal cell carcinoma, by history, is 
not a disease that can be presumed service connected as due 
to Agent Orange under the statutory and regulatory authority 
that provides for a presumption.  38 C.F.R. §§ 3.307, 3.309.  
Similarly, the Board would note that the veteran's basal cell 
carcinoma did not become manifest to a compensable degree 
within one year following his separation from service in 
April 1970.  Thus, the veteran's basal cell carcinoma cannot 
be presumed to be a result of exposure to Agent Orange or 
presumed to have its origins during service.

Likewise, the Board would note that there is no evidence in 
the claims file that would establish a nexus between the 
veteran's recent basal cell carcinoma and any possible 
exposure to Agent Orange during his service in Vietnam, or to 
any other incident thereto.  Indeed, the veteran appears to 
have conceded that point during his personal hearing.  As no 
nexus between the veteran's basal cell carcinoma and his 
active service generally, or any possible exposure to Agent 
Orange specifically, has been submitted, the Board must find 
that this claim is not well grounded.


ORDER

Service connection for basal cell carcinoma, to include as 
due to exposure to Agent Orange, is denied.


REMAND

In December 1998, the veteran submitted additional evidence 
to the Board within 90 days of being informed that his claim 
had been certified for appeal.  That evidence, a Social 
Security Administration administrative law judge's decision 
that granted disability payments based upon multiple 
sclerosis, is pertinent to his claim for service connection 
for that disorder, as well as his claims for service 
connection for blurred vision, which has been linked to 
multiple sclerosis.  However, a waiver of RO consideration 
did not accompany this additional evidence, and thus a REMAND 
for RO consideration is required.  38 C.F.R. § 20.1304 (c) 
(1998).

In addition, a claim for service connection for PTSD is well 
grounded where the veteran submits (1) medical evidence of a 
current disability; (2) lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  38 C.F.R. 
§ 3.304(f) (1998); see also, Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran is seeking service connection for PTSD as a 
result of stressors he states he experienced during his 
service in Vietnam.  As a result of this claim, the RO 
afforded the veteran a VA examination in September 1995.  The 
veteran reported to the examiner that he served in Vietnam, 
and that while there he was exposed to mortar attacks.  In 
addition, the veteran stated that he served with the 196th 
Infantry Unit and saw his friends get hurt and killed.  
Finally, the veteran stated that while serving on a 
helicopter, in November 1967, while interrogating Vietnamese, 
he saw a soldier toss them from the helicopter that was about 
one mile in the air.  As a result of these reported 
stressors, the examiner diagnosed the veteran with PTSD.  

Other stressors related by the veteran are contained in his 
response to an August 1995 development letter.  The veteran 
related that he was in a helicopter with the 196th Light 
Infantry in October 1966 when his helicopter crashed as a 
result of hostile fire.  In addition, the veteran stated that 
his unit was subject to almost nightly attacks by the enemy 
beginning in April 1967, but he could not recollect the names 
of casualties.  The veteran also repeated his stressor of 
serving as a door gunner on a helicopter with the 196th Light 
Infantry on a part-time basis between regular duties.  As 
noted above, the veteran's DD 214 does show that he served in 
Vietnam during the Vietnam War.  Thus, the veteran has 
presented a well-grounded claim.

Nonetheless, eligibility for a PTSD service connection award 
requires more; specifically, (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); see supra Gaines, Cohen.

VA regulations state that if the claimed stressor is related 
to combat, service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  In short, corroboration of the claimed 
event is not required.  However, if the veteran has not 
engaged in combat with the enemy, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  In this event 
corroboration of the stressor is required.  The Court has 
upheld VA regulations requiring corroboration.  See Cohen, 
supra.

A review of the evidence of record does not reflect that 
there is sufficient evidence for the Board to adequately 
adjudicate this particular claim.  Towards this end, the 
veteran's DD 214 does not reflect that he served in combat 
while in Vietnam.  As such, the veteran's reported stressors 
must be verified, and thus, this claim is REMANDED for the 
following action:

1.  The RO is requested to consider the 
evidence received by the Board in 
December 1998 as to the veteran's claims 
for service connection for multiple 
sclerosis and for blurred vision.  

2.  The RO is requested to obtain all of 
the veteran's service personnel records 
from the National Personnel Records 
Center.  The RO should then review the 
file and prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the units 
the veteran was assigned to while in 
Vietnam.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  If the 
information provided by the veteran is 
inadequate for USASCRUR to verify, the RO 
should also state this in its report.  
This report is then to be added to the 
claims folder.

4.  After completing the above actions, 
and if any of the stressors that the 
veteran has alleged are verified, the 
veteran should be provided a VA 
psychiatric examination to determine the 
nature and extent of all psychopathology.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed, but should include 
psychological testing including PTSD sub 
scales.  The RO must provide the examiner 
the summary of any stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner must 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should adjudicate the issue of service 
connection for PTSD in light of relevant 
laws, regulations and decisions, 
including Cohen, 10 Vet. App. 128 (1997).  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and provide an opportunity to 
respond.

The purpose of this REMAND is to provide due process and 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

